DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 3, 13, 25, 32, and 46-50, and the structures [XXXVIA], [XXXVIIA], [XXXVIIIA] and [XXXIXA] in the reply filed on 10 February 2020 is acknowledged. Claims 1, 13, 25, 32 and 48 do not read on the elected structures, while claims 3 and 46, 47, 49 and 50 are believed to read on the elected structures. Applicant is reminded that the election of structures is not a species election.
Claims 1, 13, 25, 32, 33, 35, 37, 41, 43, 45, 48, 51 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 February 2021.

Non-compliant Amendment
As noted in the restriction requirement mailed 10 December 2020, the amendment filed on 13 January 2018 is not fully compliant because of the following omission(s) or matter(s): the claims comprise illegible text. See 37 CFR 1.52(b)(2)(ii) the specification including the abstract in the claims must have: 
(ii) Text written in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6)



    PNG
    media_image1.png
    110
    565
    media_image1.png
    Greyscale

It is emphasized that this issue persists throughout the entire claim set. Some claims present certain structures that comprise Greek alphanumeric text depicted in extremely small font that is generally unreadable and that further comprise superscripts/subscripts which are entirely unintelligible. See claim 13 figure [IIA] for example, which is also provided as a courtesy, with emphasis on the fact that this issue persists throughout the submitted claim set. Correction in full of all claims is required prior to examination on the merits.
Applicant was provided with a courtesy notice with regard to this issue in the restriction requirement discussed above, along with the warning that compliance was required in the next substantive response. However, applicant’s subsequent substantive response (i.e. applicant’s election of 10 February 2021) did not address or acknowledge this issue in any way, either by comment or by amendment. Accordingly, this is the 2nd (and last) notice of non-compliance to treat applicant’s response as an inadvertent, bona fide response. 
Accordingly, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 
 This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application. 

Sequence Compliance
As noted in the restriction requirement mailed 10 December 2020, this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.  The disclosure contains sequences which fall under the purview of 37 CFR 1.821 through 1.825 as requiring SEQ ID NOS:, but which are not so identified. For example, claim 25 depicts structures [XXXVIIA] and [XXXVIIIA], which recite nucleotide sequences in excess of 10 nucleotides long that are not accompanied by a sequence identifier (i.e. by SEQ ID NO:) as required by the rules cited above. These instances of failure to comply with the sequence rules are provided as a courtesy and are merely exemplary, and it is emphasized that these issues appear in numerous other claims of the instant application. Applicants should carefully review the entire application, including the specification, drawings and claims for any further examples of failures to identify any sequences by SEQ ID NO:, and to otherwise verify that the application is in full and complete sequence compliance prior to the commencement of examination on the merits.
Applicant was provided with a courtesy notice with regard to this issue in the restriction requirement discussed above, along with the warning that compliance was required in the next nd (and last) notice of non-compliance to treat applicant’s response as an inadvertent, bona fide response. 
Accordingly, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
 This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, and 46, 47, 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, and 46, 47, 49 and 50 recite a method for introducing a site directed RNA mutation with reference to structures that include illegible text as set forth in the “Notice of Non-
Since claims 3, and 46, 47, 49 and 50 are not interpretable in their present conformation, claim scope is indefinite, and each is rejected therefore. Claims 3 and 50 are capable of being read and interpreted, and are examined as discussed below. However, claims 46, 47 and 49 are not capable of being interpreted, and thus have not been treated any further on the merits since to do so would require improper assumption on the part of the examiner. It is finally noted that even if font size were compliant with regard to the structures recited therein, at least claim 47 would be unable to be fully examined, since it presents sequences comprising 10 or more consecutive nucleotides that are not identified by sequence identifier (SEQ ID NO:) as discussed above under “Sequence Compliance”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 and 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenthal et al. (“Rosenthal”; U.S. Patent Number 9,650,627).
A description of the invention of claims 3 and 50 is relied upon as they appear in the claim set, and not reproduced here in view of the lengthy text of claim 3. By way of summary, the claims are drawn to a method of site-directed editing of RNA comprising the use of a double-stranded specific adenosine deaminase (ADAR) bound to a guide RNA, wherein said guide RNA has a stem-loop (or analogous) structure, wherein said loop (or analogous) structure binds to said ADAR (i.e. the ADAR binding core region), and wherein the portions of the guide RNA that are not bound to said ADAR have a double-stranded region over part of its length, wherein said double-stranded region comprises a core side target-recognition region hybridized to a guide-side decoupling region, and a single stranded region comprising an overhang of 20 to 40 nucleobases for targeting. Critically, the claims specify that the double-stranded region is “10 or less”, while the instant specification discloses that this range may be from 0 to 10 nucleotides in length.
Rosenthal teaches RNA editing comprising the use of an antisense guide strand bound to ADAR. Figure 1 of Rosenthal teaches ADAR bound through a peptide to an RNA hairpin of the antisense strand. Since the penultimate paragraph of claim 3 recites that the ADAR binding core region has “a structure” connecting the guide side decoupling region at a terminal side of the ADAR binding core region, claim 3 embraces the peptide of Rosenthal in this position. It is emphasized that since the instant claims recite a decoupling region of 10 or fewer nucleotides, which the specification indicates may be as few as zero, the recited decoupling region is not .

Claim(s) 3 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider et al. (“Schneider”; Nucleic Acids Research, 2014, 42(10)e87; applicant’s IDS).
A description of claims 1 and 3 is relied upon as discussed above. 
Schneider teaches methods of RNA editing comprising the use of an antisense guide RNA strand bound to ADAR. See figures 1 and 2. Figure 1 of Schneider teaches ADAR conjugated directly to an RNA of the antisense strand. While Schneider does not teach a decoupling region, the instant claims recite a decoupling region of 10 or fewer nucleotides, which the specification indicates may be as few as zero. Accordingly, the recited decoupling region is not necessarily required by the instant claims despite its recitation. With regard to claim 50, the method of action of ADAR would be considered an inherent feature to the teachings of Schneider. Accordingly, Schneider anticipates the instant invention and lack of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633